Title: General Orders, 1 August 1779
From: Washington, George
To: 


        
          Head-Quarters Moores-House [West Point]Sunday Augt 1st 1779.
          Parole Glocester—  C. Signs Hampstead Ida.
        
        The Honorable the Congress on the 5th of April last were pleased to pass the following resolve.
        That the regimental clothiers have an allowance of thirty dollars pr month in addition to their present appointment.
        The board of General Officers appointed by the order of the 23rd ultimo, have reported that the rank & precedence of the regiments in the Massachusett’s line should stand as in the following arrangement, being founded on the seniority of the officers who first commanded them under the appointments made in consequence of the resolution of Congress of September 16th 1776.
        
          
            Vose’s
            1st
            Wesson’s
            9th
          
          
            Bailey’s
            2nd
            Marshall’s
            10th
          
          
            Greaton’s
            3rd
            Tupper’s
            11th
          
          
            Shepard’s
            4th
            Late Brewers
            12th
          
          
            Putnam’s
            5th
            —— Wigglesworth’s
            13th
          
          
            Nixon’s
            6th
            Bradford’s
            14th
          
          
            Late Alden’s
            7th
            Bigelow’s
            15th
          
          
            Jackson’s
            8th
            
            
          
        
        The Commander in Chief approves the arrangement and the regiments henceforth are to rank and to be numbered accordingly.
        The General being informed that a number of men have been left at New-Windsor and the neighborhood as baggage guards, directs that they be immediately withdrawn to join their regiments and that the baggage be either stored there or bro’t to the army; the former will be preferable; in either case, the Quarter Master General will give the necessary assistance.
        Fatigue rum at the rate of a gill pr day pr man to be constantly issued to the different parties on fatigue and to the Artificers employed in carrying on the works; This to be delivered by the Issuing Commissary or Keeper of the Magazines on returns signed by the superintendents of the different works who are requested to be careful to prevent imposition.
        The Commander in Chief directs that a General Officer of the day be appointed to attend to the police of the camp.
        All officers are requested to be attentive to the appearance of any

strangers at this post and to send all such as cannot give a good account of themselves and have not proper passes to the General of the day to be by him critically examined, and if not satisfied of their characters and business, he is to have them sent instantly away; on pain of punishment if they are afterwards found loitering about; or committed to the Provost if there are any circumstances of suspicion to justify it.
      